DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Notice of Appeal filed 08 December 2021 for the application filed 21 June 2017. Claims 1-6 and 10-26 are pending:
Claims 7-9 have been canceled;
Claims 13-15, 17, 18, and 20-22 have been withdrawn in the reply filed 08 July 2019; and
Claims 1 and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2017/029591, filed 26 April 2017; PRO 62/328,707, filed 28 April 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claims 1-6, 10-12, 16, 19, and 23-26 are allowable. The restriction requirement among Groups 1, 2, and 3; Species 1; and Species 2 as set forth in the Office action mailed on 06 May 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06 May 2019 is withdrawn. Claims 13-15, directed to a method of forming a charged, isoporous multiblock polymer material (Claims 13 and 14) and a process of separating a target biomolecule (Claim 15), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Similarly, the elements of Species 1 and the elements of Species 2, directed to different block copolymer polymer materials as disclosed in p0014-0015 (Species 1) and to different polymer blocks containing stationary electrostatic 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN SEARS (72,891) on 13 January 2022.
The application has been amended as follows: 
Claim 4: "wherein the  are continuous";
Claim 5: "wherein the material further comprises mesopores and macropores, the [[has ]]mesopores further comprising a size of about 1-200 nm, and the macropores further comprising a size that is at least 50 nm”; and
Claim status of Claims 16-18 in the most recent claim set filed 10 May 2021 should be corrected to “Previously presented”.

Allowable Subject Matter
Claims 1-6 and 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 10 are directed toward charged triblock copolymer materials having hydraulic permeability of 50 to 200 Lm-2hr-1bar-1 at pH 7.0, having at least one of macropores, mesopores, and micropores, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777